DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

 Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/03/2021, the amendment/reconsideration has been considered. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending for examination as cited below.	

Allowable Subject Matter
Claims 1-20 are allowed over cited references.

Reasons for Allowance

This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bansal et al. US 20180255060 A1, is one of the most pertinent art in the same field of endeavor and discloses, systems and methods implemented by an application executed on a mobile device for service driven split tunneling include receiving and configuring the application on the mobile device; responsive to a set of rules, opening one or more tunnels to one or more host concentrators in the cloud; and intercepting packets being transmitted from the mobile device and one of forwarding the packets over the one or more tunnels and forwarding the packets directly based on the set of rules. 
	Els et al. US 10757075 B2, is another one of the most pertinent art in the field of invention and discloses, systems and techniques for location independent website filtering using bifurcated domain name system are described herein. A domain name system (DNS) request may be received. A unique device identifier may be received for the requesting device. The ISP may provide external network services to the services gateway. The DNS service provider may maintain a website filtering policy. The DNS request may be forwarded to the DNS service of the ISP. The DNS service of the ISP may respond with a DNS resolution. An access control request may be forwarded to the DNS service provider external to the ISP.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446